DETAILED ACTION
This is a response to the Amendment to Application # 16/326,492 filed on February 16, 2021 in which claims 8-14 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 8-14 are pending, of which claims 8, 9, and 12-14 are rejected under 35 U.S.C. § 102(a)(1) and claims 10 and 11 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  “an stored web page” is grammatically correct. Appropriate correction is required.

Claims 10 and 11 are objected to because of the following informalities:  the limitation “acquire from an access analysis server device viewing number data” found in both claims should be replaced , from an access analysis server device, viewing number data.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 9, and 12-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Seolas et al. US Publication 2011/0119220 (hereinafter Seolas).

Regarding claim 8, Seolas discloses a system comprising “a processor configured to: acquire from a web server data described in a web page description language with respect to each of a plurality of web pages, storing drawing data and layout data” (Seolas ¶¶ 9, 11-12, see also ¶ 30) by acquiring a website to audit, which is stated to contain a plurality of web pages, which must necessarily be stored at least in Random Access Memory (RAM), and websites are known to those of ordinary skill in the art to contain drawing and layout data. Seolas discloses that the text of the source code of a web page is in HTML, which is a web page description language. Additionally, Seolas discloses “drawing data indicating a displayed image of a web page and being generated by a rendering engine in accordance by disclosing the “extracting” of image file 400 representing the rendered web page, which is shown to include the images and layout of that web page, and including links 405a and 405b as attributes. These links are “associated to” the drawing data by being displayed below that drawing data and indicated the displayed area by being displayed with the display area, while indicating a destination by linking to a destination web page, and must necessarily be stored at least in RAM. Seolas also discloses “control a display to display an image of a web page, which is selected by a user from among the plurality of the stored web pages, after the processor associates link data with respect to each of the plurality of the stored web pages” (Seolas ¶ 36 and Fig. 2, see also Fig. 4) by disclosing that the user selects a website including a plurality of web pages to be audited and that a web page is displayed as a result. This must necessarily be “after” the association as the associations are displayed and otherwise, there would be no associations to display. Finally, Seolas discloses “wherein if a predetermined operation is performed by the user on any one of the one or more displayed areas to which the link data is associated, while a first web page is displayed on the display in accordance with first stored drawing data, the processor controls the display to display a second web page indicated by second stored drawing data acquired by the by allowing the user to select a button (i.e., a predetermined operation) while a web page is being displayed that will load the next web page.

Regarding claim 9, Seolas discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, Seolas discloses “acquire group data indicating to which group each of the plurality of web pages belongs” (Seolas ¶ 72) where link filters group the web pages based on the defined filters. Additionally, Seolas discloses “control the display to display a menu image including a plurality of displayed areas for images of operation elements” (Seolas ¶ 59) by indicating that options, such as a “submit” button, may be included with the displayed web page, making those options menu images. Further, Seolas discloses “each of the displayed areas corresponding to each of groups indicated by the group data, each of the images of operation elements corresponding to each of web pages belonging to the groups, the images of operation elements being arranged in a matrix in the corresponding displayed areas of the groups” (Seolas ¶ 72 and Fig. 4) by disclosing that only those pages that meet the filter (i.e., the group indicated by the group data) are displayed and giving an example of one such display. One of ordinary skill in the art would understand a matrix to be a set of row and columns and Fig. 4 shows a set of a 1x3 matrix consisting of one column and three rows. Finally, Seolas discloses “if a predetermined operation is performed by the user on any one of the images of operation elements, while the menu image is displayed by the display, the processor controls the display to display an stored web page indicated by third drawing data” (Seolas ¶ 61) by allowing the user to select a button (i.e., a predetermined operation) while a web page is being displayed that will load the next web page. 

Regarding claim 12, Seolas discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, Seolas discloses “the processor comprises a first processor of a server by disclosing the use of a server and client. Further, Seolas discloses “the first processor configured to: acquire from a web server and store the drawing data and the layout data with respect to each of the plurality of web pages, extract from storage the one or more displayed areas from the plurality of displayed area” (Seolas ¶ 31 and Fig. 1) by disclosing the use of a server to perform these functions for the reasons outlined in the rejection to claim 8 above. Further, Seolas discloses “the second processor configured to: display the selected image of a stored web page, and receiving the drawing data and the link data related to each of the plurality of stored web pages from the first processor” (Seolas ¶ 31 and Fig. 1) by disclosing a client to perform these functions.

Regarding claim 13, it merely recites a computer program product for embodying the system of claim 8. The computer program product comprises computer software modules for performing the various functions. Seolas comprises computer software modules for performing the same functions. Thus, claim 13 is rejected using the same rationale set forth in the above rejection for claim 8.

Regarding claim 14, it merely recites a computer-readable recording medium for storing the system of claim 8. The medium comprises computer software modules for performing the various functions. Seolas comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 8.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Seolas in view of Nwabueze, US Patent 6,611,829.

Regarding claim 10, Seolas discloses the limitations contained in parent claim 9 for the reasons discussed above. Although Seolas discloses compiling web page statistics (Seolas ¶ 89), it does not appear to explicitly disclose “acquire from an access analysis server device viewing number data indicating a number of times of viewing by visitors moving from a web page selected by a user to a linked web page during a past predetermined period, for each of one or more web pages accessed via a link from the web page selected during the predetermined period; and control the display to display the images of operation elements in the menu image, each of the images of operation elements including a number of viewing times indicated by the viewing number data and corresponding to each of one or more web pages accessed via a link from the selected web page.”
by disclosing that the system records the number of times the selected page was used as an exit page (i.e., the user moved from the selected web page to a linked web page). Further, Nwabueze discloses “control the display to display the images of operation elements in the menu image, each of the images of operation elements including a number of viewing times indicated by the viewing number data and corresponding to each of one or more web pages accessed via a link from the selected web page.” (Nwabueze col. 14, l. 52-col. 15, l. 9).
Seolas and Nwabueze are analogous art because they are from the “same field of endeavor,” namely that of website analysis systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Seolas and Nwabueze before him or her to modify the website auditing system of Seolas to include the specific website analysis statistics of Nwabueze.
The motivation for doing so would have been that the claimed data is very useful for making business decisions related to website organization and design. (Nwabueze col. 7, ll.  13-17).

Regarding claim 11, Seolas discloses the limitations contained in parent claim 9 for the reasons discussed above. Although Seolas discloses compiling web page statistics (Seolas ¶ 89), it does not appear to explicitly disclose “acquire from an access analysis server device viewing number data indicating a number of times of viewing by visitors moving from a link source web page to a web page selected by a user during a past predetermined period, for each of one or more web pages linked to the web page selected during the predetermined period; and control the display to display the images of 
However, Nwabueze discloses a web page analysis system including “acquire from an access analysis server device viewing number data indicating a number of times of viewing by visitors moving from a link source web page to a web page selected by a user during a past predetermined period, for each of one or more web pages linked to the web page selected during the predetermined period” (Nwabueze col. 6, l. 56-col. 7, l. 19) by disclosing that the system records the number of times the selected page was used as an entry page (i.e., the user moved from a linked web page to the selected web page). Further, Nwabueze discloses “control the display to display the images of operation elements in the menu image, each of the images of operation elements including a number of viewing times indicated by the viewing number data and corresponding to each of one or more web pages linked to the selected web page.” (Nwabueze col. 14, l. 52-col. 15, l. 9).
Seolas and Nwabueze are analogous art because they are from the “same field of endeavor,” namely that of website analysis systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Seolas and Nwabueze before him or her to modify the website auditing system of Seolas to include the specific website analysis statistics of Nwabueze.
The motivation for doing so would have been that the claimed data is very useful for making business decisions related to website organization and design. (Nwabueze col. 7, ll.  13-17).

Response to Arguments
Applicant’s arguments filed February 16, 2021, with respect to the objection to the title; the rejection of claims 8-14 under 35 U.S.C. § 112(b); and the rejection of claims 13 and 14 under 35 U.S.C. 

Applicant's remaining arguments filed February 16, 2021 have been fully considered but they are not persuasive.

Regarding the rejections of claims 8-14 under 35 U.S.C. §§ 102 and 103, respectively, Applicant argues that neither Seolas nor Nwabueze disclose, teach, or suggest “control a display to display an image of a web page, which is selected by a user from among the plurality of the stored web pages, after the processor associates link data with respect to each of the plurality of the stored web pages” because Seolas does not “retrieve[] web pages previously stored.” (Remarks 16-18). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
In the present instance, Applicant’s claims do not define where or how the data is stored, but instead merely require that the data is stored. A person of ordinary skill in the art prior to the effective filing date would understand that all data operated on by a computer is at least stored in RAM as RAM is the memory used by the processor to perform calculations and actions. Therefore, each of these “stor[ing]” limitations are met by Seolas and Applicant’s arguments are unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ANDREW R DYER/Primary Examiner, Art Unit 2176